internal_revenue_service number release date index number ---------------------- ------------------------------------------------------------ --------- ------------------------- ---------------------------- ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-108248-13 date date legend distributing controlled sub ------------------------- ------------------------------- ----------------------- ----------------------------- ------------------------------------------------- ------------------------------- ----------------------- ---------------------- ------------------------------- ----------------------- exchange ------------- date date date business a business b business c --------------------------- ----------------------- ---------------------- ---------------------------------- ------------------------------- ----------------------------------------- plr-108248-13 business d ------------------------ state a a b c d e f ------------- ----------------- ----------- ------------- --------------- ---------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- ---------------- --- dear ----------------- this letter is in response to your date request for rulings on certain federal_income_tax consequences of a proposed transaction defined below the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not verified any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the federal_income_tax regulations ii is used principally as a device for the distribution of earnings_and_profits of the distributing_corporation the controlled_corporation or both see sec_355 and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 plr-108248-13 facts distributing a publicly-traded state a corporation is the common parent of a consolidated_group of corporations the group that has numerous corporate and non-corporate direct and indirect subsidiaries the authorized capital stock of distributing consists of a shares of voting common_stock b par_value and c shares of preferred_stock b par_value as of date d shares of the common_stock and no shares of the preferred_stock were outstanding some of the distributing common_stock is held by foreign shareholders none of which holds five percent or more of such stock distributing's common_stock is listed on the exchange distributing through its direct and indirect subsidiaries engages in business a business b and business c distributing wholly owns controlled a state a corporation which is a member of the group controlled owns numerous corporate and non-corporate direct and indirect subsidiaries controlled through its direct and indirect subsidiaries engages in business d on date controlled acquired all of the stock of sub a state a corporation that has historically conducted business d sub is a member of the group distributing wishes to completely separate business d from business a business b and business c in order to i allow each of distributing and controlled to prioritize independently their various investment opportunities going forward and to better position the management teams of distributing and controlled to pursue organic growth and or acquisitions and fund those growth investments via direct access to the debt or equity markets as appropriate taking into account only those considerations relating to each company’s business strategies and business models ii enhance controlled’s ability to use its equity as an attractive acquisition currency iii allow distributing and controlled to focus on their respective strategic priorities the different challenges and opportunities in their businesses and their different financial profiles and capital needs and iv provide distributing and controlled with the ability to issue equity-based incentive awards that more directly link and closely align the interests of each of their companies and their employees making equity-based incentive awards a more effective management tool to attract motivate and retain key employees proposed transaction to achieve the separation management has proposed the following transactions the proposed transaction distributing anticipates undertaking a reverse_stock_split immediately prior to the distribution defined below subject_to receipt of stockholder approval if approved by distributing’s stockholders the board_of directors of distributing will be authorized to effect the reverse_stock_split with a ratio of e distributing will distribute cash to its stockholders in lieu of fractional shares plr-108248-13 distributing will distribute its controlled stock pro_rata to its shareholders the distribution distributing and controlled will enter into one or more agreements the post-separation agreements to effect the transaction steps and to provide for mutual indemnification obligations that generally a hold controlled responsible for liabilities arising out of the businesses of controlled and its subsidiaries as well as for breaches by controlled of the post-separation agreements the tax_sharing_agreement or the transitional services agreements each defined below and b hold distributing responsible for liabilities arising out of the businesses that will not be owned by controlled and its subsidiaries at the time of the distribution as well as for breaches by distributing of the post-separation agreements the tax_sharing_agreement or the transitional services agreements in addition distributing and controlled will enter into a tax_sharing_agreement the tax_sharing_agreement that will provide for the allocation of and indemnification of tax_liabilities and other agreements related to tax matters certain members of the distributing sag and the controlled sag each defined below will also enter into one or more services agreements for the provision of certain transitional services which may include information_technology payroll legal human resources and other services the transitional services agreements the transitional services agreements will be effective for a period of up to f months after the distribution subject_to an option at controlled’s election to extend certain services for up to an additional f months representations the following representations have been made regarding the proposed transaction a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the distribution will occur no sooner than date d the five years of financial information submitted on behalf of business a is representative of the present operations of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-108248-13 e the five years of financial information submitted on behalf of business d is representative of the present operations of business d and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f distributing and controlled will treat all members of their respective separate affiliated groups as defined in sec_355 the distributing sag and the controlled sag respectively as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied g the distributing sag neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the distribution h the distributing sag neither acquired_business d nor acquired control of an entity conducting business d during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business d and the controlled sag will continue to be the principal_owner following the distribution i following the proposed transaction distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees except that certain members of the distributing sag may provide certain transitional services for a period of up to f months subject_to an option at controlled’s election to extend certain services for up to an additional f months after the distribution under the transitional services agreements j no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution other than i payables and receivables arising from products purchased or services provided under the post-separation agreements or the transitional services agreements or taxes the allocation of which shall be governed by the tax_sharing_agreement ii trade payables and receivables incurred in the ordinary course of business and iii short-term balances related to the shared costs incurred in carrying out the proposed transaction if any which will be settled as soon as practical following the distribution any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities plr-108248-13 k immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account distributing may have in the controlled stock or a member may have in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income immediately before the distribution to the extent required by regulations see sec_1 l except as set forth in the transitional services agreements payments made in connection with all continuing transactions if any between distributing or its subsidiaries and controlled or its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length m no two parties to the distribution are investment companies as defined in sec_368 and iv n the distribution is being undertaken for the following corporate business purposes i to allow each of distributing and controlled to prioritize independently their various investment opportunities going forward and to better position the management teams of distributing and controlled to pursue organic growth and or acquisitions and fund those growth investments via direct access to the debt or equity markets as appropriate taking into account only those considerations relating to each company’s business strategies and business models ii to enhance controlled’s ability to use its equity as an attractive acquisition currency iii to allow distributing and controlled to focus on their respective strategic priorities the different challenges and opportunities in their businesses and their different financial profiles and capital needs and iv to provide distributing and controlled with the ability to issue equity-based incentive awards that more directly link and closely align the interests of each of their companies and their employees making equity-based incentive awards a more effective management tool to attract motivate and retain key employees the distribution is motivated in whole or substantial part by one or more of these corporate business purposes o the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both p the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation plr-108248-13 q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution s immediately after the distribution either i no person will hold a or greater interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest before the transaction or ii neither distributing nor controlled is or will be a disqualified_investment_corporation for purposes of sec_355 t distributing controlled and the shareholders of distributing will pay their respective expenses if any incurred in connection with the distribution u distributing was not a united_states_real_property_holding_corporation as defined in sec_897 a usrphc during the five-year period ending on the date of the distribution and distributing will not be a usrphc immediately after the distribution v controlled was not and will not be a usrphc during the five-year period ending on the date of the distribution and controlled will not be a usrphc immediately after the distribution rulings based solely on the information submitted and the representations set forth above we rule as follows with respect to the proposed transaction no gain_or_loss will be recognized by distributing in the distribution sec_355 plr-108248-13 no gain_or_loss will be recognized by and no amount will be includible in the income of distributing shareholders upon their receipt of the stock of controlled in the distribution sec_355 the basis of the controlled stock and the distributing common_stock in the hands of a shareholder of distributing immediately after the distribution will equal the basis of the distributing common_stock held by such shareholder immediately prior to the distribution allocated between the controlled stock and the distributing common_stock in proportion to their relative fair market values immediately following the distribution in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by each shareholder of distributing will include the holding_period of the respective distributing common_stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled following the distribution under sec_312 and sec_1_312-10 and sec_1 e caveats except as expressly provided herein no opinion is expressed about the federal_income_tax consequences of the proposed transaction under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the distribution and any acquisition or acquisitions are part of a plan or series of related transactions under sec_355 and sec_1_355-7 iv the federal_income_tax consequences of the reverse_stock_split as described in step above and v any below fair_market_value transactions between distributing and controlled procedural statements plr-108248-13 this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely _richard k passales______ richard k passales senior counsel branch office of associate chief_counsel corporate cc
